NUMBER 13-19-00129-CV

                               COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


   IN RE THE SOCIETY OF OUR LADY OF THE MOST HOLY TRINITY


                       On Petition for Writ of Mandamus.


                                        ORDER

           Before Justices Benavides, Longoria, and Hinojosa
                            Order Per Curiam

      Relator, The Society of Our Lady of the Most Holy Trinity, filed a petition for writ of

mandamus in the above cause on March 28, 2019. Through this original proceeding,

relator seeks to compel the trial court to (1) vacate its January 23, 2019 order denying

relator’s motion to compel, and (2) order the real party in interest, Jane Doe, to

supplement her responses to requests for disclosure pursuant to Texas Rules of Civil

Procedure 192.3(g) and 194.2(h) and to produce the entire settlement agreement that

Doe entered with the Diocese of Corpus Christi.
       The Court requests Doe, or any others whose interest would be directly affected

by the relief sought, including but not limited to the Most Reverend W.M. Michael Mulvey,

S.T.L., D.D. as Bishop of the Diocese of Corpus Christi and His Successors In interest, A

Corporate Sole, to file a response to the petition for writ of mandamus on or before the

expiration of ten days from the date of this order. See TEX. R. CIV. P. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                               PER CURIAM

Delivered and filed the
29th day of March, 2019.




                                             2